Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151343-4(57)                                                                                      Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BRONSON METHODIST HOSPITAL,                                                                               Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 151343-4
  v                                                                 COA: 317864, 317866
                                                                    Kalamazoo CC: 2012-000600-NF
  MICHIGAN ASSIGNED CLAIMS FACILITY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to adjourn the case
  from the April 2016 case call is GRANTED. The Clerk is directed to schedule the case
  for oral argument at a future session of the Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 4, 2016
                                                                               Clerk